DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 2, 9 and 10, the closest prior art of record, namely, Okazawa (U.S. Patent No. 10,509,611) and/or Emori et al. (U.S. Patent No. 7,986,431), do not disclose, teach or suggest, notifying the server of the execution result indicating that output of the print job has been completed when the printing of the print job has been successfully completed before cancellation and termination of the execution of the print processing, even in a case where it is determined that the cancellation should be accepted, as recited in independent claims 1, 2, 9 and 10.
Claims 3 and 5-8 are allowable because they are dependent on allowable independent claim 2 above.

Regarding independent claim 19, the closest prior art of record, namely, Okazawa (U.S. Patent No. 10,509,611), Gecht et al. (U.S. Patent No. 6,859,832), and/or, Keeney et al. (U.S. Patent No. 7,574,545), do not disclose, teach or suggest, wherein in a case where a state of the print job is displayed in a state in which a user has not logged in to the printing apparatus, an execution result of the print job is displayed and a job name of the print job is not displayed, as claimed in independent claim 19.

Furthermore, claims 1-3, 5-10 and 19 are found to be allowable for the reasons stated in the non-final Office Action, dated 28 February 2022, in page 11, in applicant remarks dated 19 May 2022, in page 16, in the final Office Action, dated 03 June 2022, in page 8, and in applicant remarks, dated 31 August 2022, in pages 9-12.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOV POPOVICI/           Primary Examiner, Art Unit 2677